 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN_U.S. DISTRICT COURT

EASTERN DISTRICT - Wi
ro ee

Tcey

 

UNITED STATES OF AMERICA, 2020 DEC -1 P 1:38
Plaintiff, JERK OF COURT
Vv. Case No. 2 -CR-2 2 ,
MARK R. ELLICKSON, [18 U.S.C. § 2250(a)]
Defendant.
INDICTMENT

 

THE GRAND JURY CHARGES THAT:

1. Beginning on or about July 1, 2018, and continuing to the present,
in the State and Eastern District of Wisconsin,

MARK R. ELLICKSON
did knowingly fail to register as required under the Sex Offender Registration
and Notification Act, Title 34, United States Code, Section 20901 et seq. (“The
Act”).

2. On or about September 29, 1997, Mark R. Ellickson was convicted
of Aggravated Criminal Sexual Abuse of a Victim under thirteen years old in
violation of IL Stat. 720, Act 5, 12-16(c)(i).

3. In approximately July 2018, Mark R. Ellickson traveled in interstate
commerce from Illinois to Wisconsin where he resided and was employed until

at least the date of this indictment.

Case 2:20-cr-00227-LA Filed 12/01/20 Page 1of2 Document 1
4. Mark R. Ellickson was required to register with the State of
Wisconsin Sex Offender Registry because he is a sex offender as defined by the
Act.

All in violation of Title 18, United States Code, Section 2250(a).

A TRUE BILL:

 

Deamber 1, 2220
Date

 

Matthew D. Kfueger-——
United States Attorney

Case 2:20-cr-00227-LA Filed 12/01/20 Page 2 of 2 Document 1

 
